DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 10, line 3: Replace “substrate,;” with --substrate;--.

Allowable Subject Matter
Claims 1 – 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claims 1 – 9 and 12 – 23 are as indicated in the office action mailed on 4/13/21.
The reasons for allowance of claims 10 and 11 as follows:

The closest relevant prior art of record, Derose et al. (U.S. PG Pub. # 2010/0014800 Al), teaches forming a lower cladding layer (18) on a substrate (par. 0015); forming a waveguiding core layer (20) on the lower cladding layer; applying as an upper cladding layer (22) on the waveguiding core layer and the lower cladding layer a sol-gel material (par. 0017), the sol-gel material including an organically modified siloxane and a metal oxide (par. 0017). However, ‘800 fails to teach or suggest a method of curing as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/Primary Examiner, Art Unit 2874